Title: To Thomas Jefferson from Thomas Maury, 16 November 1805
From: Maury, Thomas
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Albemarle 16th. Novr 1805.
                  
                  The confidence you repose in me and your attentions to my interest claim my warmest gratitude. I will endeavour to deserve them.
                  Of the three offices offer’d me, I presume there cannot be much difficulty in making a choice. the superior advantages of that at Fort St Stephens being such, as to entitle it to a decided preference I must therefore beg the favor of you to consider it as my choice, in case it should be necessary to make the appointment immediately. otherwise, it would be an accommodation to me to postpone it untill the 20. or 21. of the month, by which time I shall be in Washington. 
                  yr. mo: obt.
                  
                     Tho. W. Maury 
                     
                  
               